Citation Nr: 9918739	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  97-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable evaluation for a right ankle 
disability.

2.  Entitlement to a compensable evaluation for a left ankle 
disability.

3.  Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected disabilities, pursuant to 
38 C.F.R. § 3.324 (1998).


ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 RO rating decision that granted 
service connection for right and left ankle disabilities and 
assigned each disability a noncompensable evaluation.  Also 
in this decision the RO denied a 10 percent evaluation under 
38 C.F.R. § 3.324 based on multiple noncompensable service-
connected disabilities.  This matter was previously before 
the Board in June 1998 at which time it was remanded to the 
RO for additional development.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

When this case was before the Board in June 1998, it was 
determined that further medical development was necessary in 
light of the guidelines set forth in Deluca v. Brown, 8 Vet. 
App. 202 (1995), regarding evaluating orthopedic 
disabilities.  In compliance with the Board's remand, the RO 
in Newark, New Jersey, scheduled the veteran to undergo an 
orthopedic examination in December 1998.  The evidence shows 
that the veteran failed to report to this examination.  
Shortly thereafter, in February 1999, the veteran's claims 
file was permanently transferred to the RO in Baltimore, 
Maryland.  The reason for the transfer as set forth on the 
notice of transfer document was that the veteran resided in 
Maryland.  The transfer document also notes that the veteran 
needed an examination. 

Although a computer generated document shows that an 
orthopedic examination had been requested on April 6, 1999, 
the same day that the veteran's claims file was transferred 
to a VA medical center, the veteran for whom this examination 
had been requested for is not the veteran noted above.  In 
other words, it appears to be a misfiled document.  Thus, it 
is unclear whether the veteran was actually scheduled for, 
and properly notified of, a VA orthopedic examination.  
Moreover, assuming that the veteran was properly notified of 
a VA examination, it is uncertain whether he actually 
reported to such an examination.  

It should also be pointed out that despite the Board's 
request in June 1998 that the RO readjudicate the issues on 
appeal before returning the case to the Board, no such 
readjudication is on file.

As previously stated, the veteran has the legal right to full 
compliance with the Board's remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Based on the uncertainty 
surrounding this case in regard to a reexamination of the 
veteran's service-connected bilateral ankle disability, the 
case must again be remanded to the RO in order to clarify 
whether such an examination took place.  In the event that 
such an examination did take place, the examination report 
must be obtained and placed in the claims file.  In the event 
that an examination did not occur, the RO should afford the 
veteran a new examination and properly notify him of the date 
and time of the examination.  A copy of the notification 
letter should be placed in the claims file.  The new 
examination must be thorough and must take into account the 
records of prior medical treatment, so that the evaluation 
for the veteran's claimed bilateral ankle disability will be 
a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The RO should then readjudicate the issues on appeal 
before returning the case to the Board, if appropriate.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In the event that the veteran was 
properly notified of and did report to a 
VA examination subsequent to the 
permanent transfer of his claims file in 
February 1999, the examination report 
must be obtained and placed in the claims 
file.  Alternatively, if there is no 
evidence that an examination took place, 
the veteran should be scheduled for, and 
properly notified of, a new VA orthopedic 
examination in order to determine the 
severity of his service-connected ankle 
disabilities.  A copy of the letter 
notifying the veteran of the examination 
should be put in the record.  Such tests 
as the examining physician deems 
necessary should be performed.  The 
examination should include complete 
observations of the ranges of motion of 
the affected areas.  All findings should 
be reported.  Any noted limitation of 
motion should be defined in terms of its 
severity; i.e., mild, moderate or marked.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should be asked to state whether each 
ankle exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or repeated use 
over time.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should also 
record any objective displays of pain.

2.  Thereafter, the RO should 
readjudicate the claims for increased 
ratings for right and left ankle 
disabilities in light of Deluca v. Brown, 
8 Vet. App. 202 (1995).  Consideration 
should be given to the provisions of 
38 C.F.R. §§ 3.321(b), 4.40, 4.45 (1998).  
The RO should make a specific 
determination as to the applicability of 
38 C.F.R. § 3.321(b)(1), and the reasons 
for the decision.  The RO should 
thereafter readjudicate the claim for a 
10 percent evaluation for noncompensable 
service-connected disabilities under 
§ 3.324.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


